Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2019/0367172 to Carver (Carver).
With Respect to Claim 1  
A body-carried device with a heat dissipation system, comprising: a receiving bag ([0061] discloses incorporating into bags as well as backpacks which a person of ordinary skill in the art would understand to include a receiving bag) having a receiving space (inherent in bags and/or backpacks) and a heat dissipation area (cooling zones), wherein the heat dissipation area is located between the receiving space and a person who is carrying the body-carried device on the person's body ([0085] indicates user motion actuates the pump, which inherently requires or at least clearly renders obvious having the heat dissipation area and pump adjacent the user; alternately being located between the receiving space and the user is obvious as it is intended to cool the user and so reducing space between the heat dissipation area and the user is clearly obvious), and the heat dissipation area is provided with a vent hole (114); two carrying straps corresponding to each other and provided on a backside of the receiving bag (Examiner 
With Respect to Claim 2  

	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to detachably connect the breathable pad to the lining, in order to allow for removal of the lining for repair/replacement/cleaning, as a mere selection of an art appropriate attachment method to use, or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 3  
The body-carried device with the heat dissipation system as claimed in claim 2, wherein the breathable pad (112) of the pouch is provided with an opening (noting large central opening), and the pump is located in the opening and exposed from the breathable pad.  
With Respect to Claim 5  
The body-carried device with the heat dissipation system as claimed in claim 1, and the use of one way valves (166, [0084]) to direct the flow of air and/or redistribute the displaced y.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to add additional one way valves as claimed in order to better direct the air flow/improve the air flow through the device, and/or as doing so constitutes at most a mere duplication of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 6  
The body-carried device with the heat dissipation system as claimed in claim 1, and a filtration element mounted on the air inlet tube assembly ([0082]), but does not disclose that it is mounted on the open tube of the air inlet tube assembly.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to add a filtration element mounted on the open tube of the air inlet tube assembly, as doing so constitutes at most either a mere duplication of parts (i.e. adding another filtration element) or a mere rearrangement of parts (i.e. moving the filtration element from one part to another) which does not patentably distinguish over the prior art (MPEP 2144.04).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carver as applied to claim 2 above, and further in view of U.S. Patent Publication #2020/0196738 to Valvano (Valvano).
With Respect to Claim 4  

	However, Valvano discloses forming a backpack with an airflow system adjacent a user and a breathable pad (mesh layer 1010 per [0074] is a breathable pad to the extent claimed) for decreasing back slippage while allowing breathability, and also including a lining (back panel 1002 of backpack is a lining as claimed as it lines the area between the backpack receiving space and the airflow system, similar to the inventive structure; alternately forming the panel in multiple layers would have been obvious as multi-layer backpack walls/fabric structures are well known in the art for the art known benefits of such (e.g. greater strength, cushioning) and the layer adjacent the airflow system constitutes a lining as claimed).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Valvano, to add a mesh layer (110) between the airflow system and a user, in order to decrease back slippage while allowing breathability. With this modification, all of the limitations of the claims are obvious in view of the teachings of Carver and/or Valvano, noting that the mesh layer is a breathable pad as claimed (it is not disclosed how the mesh layer/pad is attached to the lining/backpack wall, but removable attachment is clearly obvious as a mere selection of an art appropriate method, for the benefits of removability, or as doing so constitutes merely making separable which does not patentably distinguish over the prior art (see e.g. MPEP 2144.04)), the rear wall of the compartment/wall of the backpack is a lining as claimed, and the absorbent materials (117) are a breathable cushioning element as claimed (it is Examiner’s position that the disclosed absorbent fabric .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carver as applied to claim 2 above, and further in view of U.S. Patent #10,555,594 to Tai (Tai).
With Respect to Claim 7  
The body-carried device with the heat dissipation system as claimed in claim 1, wherein the backside of the receiving bag is provided with an upper-back portion, a lower-back portion; the vent hole of the heat dissipation area is located in the upper-back portion (to the extent claimed); but does not disclose an airflow channel between the upper-back portion and the lower-back portion; the airflow channel is concavely formed with respect to the upper-back portion and the lower-back portion and the pump is located in the lower-back portion.  
	However, Tai discloses a similar backpack with a heat dissipation structure and using an air inlet tube (24) to receive air from outside the backpack to enable lower temperature air to enter the backpack cooling system, and an airflow channel (formed by 31) is concavely formed with respect to the upper-back portion and the lower-back portion and the pump is located in the lower-back portion, the airflow channels reducing contact area and friction between the back surface and the back of the wearer to reduce sweat and miticate the accumulation of heat 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Tai, to locate the pump as claimed, as a mere selection of an art appropriate location for the pump and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). It would further have been obvious to one of ordinary skill in the art before the filing date of this application to add airflow channels as taught by Tai for the benefits disclosed for these channels.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,932,546. Although not identical, the claims of the ‘546 patent render obvious the claims of the present application as the claims of the present application include the same/similar limitations as those of the ‘546 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734